Citation Nr: 0024529	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  93-06 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
pulmonary tuberculosis (PTB), inactive.

2.  Entitlement to service connection for an additional 
pulmonary/respiratory disorder secondary to the service-
connected PTB.

3.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for additional pulmonary/respiratory disability 
resulting from Department of Veterans Affairs medical 
treatment for PTB.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant had active service from August 1974 to October 
1978. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied an increased 
(compensable) evaluation for PTB as well as entitlement to 
service connection for additional pulmonary disability 
secondary to PTB.  The RO also denied benefits under the 
provisions of 38 U.S.C.A. § 1151.  That section of the law 
provides compensation to any veteran who has suffered an 
injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment.  In denying 
the claim, the RO found that the appellant had not incurred 
any additional pulmonary disability as a result of VA Medical 
Center (VAMC) treatment of his service-connected PTB.

This case was previously before the Board in March 1996 when 
it was remanded for additional development by the RO.  
Subsequently it was again remanded in September 1997. The 
requested actions have been completed, and the case is again 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The residuals of inactive PTB are, in essence, 
asymptomatic at this time.  

3.  Current pulmonary impairment is attributed primarily to a 
source other than PTB. 

4.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service connected PTB 
such as to render application of the regular schedular 
provisions impractical.

5.  The claim of entitlement to service connection for an 
additional pulmonary/respiratory disorder secondary to PTB is 
not confirmed by any competent clinical evidence or opinion.

6.  There is no medical opinion linking any additional 
pulmonary/respiratory disorder to PTB, or as a result of 
medical treatment for PTB afforded by the Department of 
Veterans Affairs.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
residuals of PTB, inactive, have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.321(b)(1), 4.97, Diagnostic Code (DC) 6731 (in effect prior 
to October 7, 1996); Diagnostic Codes 6600 and 6731 (in 
effect as of October 7, 1996).

2.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for an additional 
pulmonary disorder secondary to PTB. 38 U.S.C.A. § 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.310 (1999); Allen v. Brown, 
7 Vet. App. 439 (1995).

3.  The claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for additional pulmonary/respiratory 
disability, as a result of VA treatment is not well grounded. 
38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased rating

Initially, the Board determines that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000) by virtue of his statements that he 
has incurred an increase in his service-connected PTB, 
inactive disability. See Drosky v. Brown, 10 Vet. App. 251, 
254 (1997).  Further, the Board finds that all relevant facts 
have been properly developed and no additional assistance to 
the veteran is required to comply with the duty-to-assist 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Shortly before his separation from service, the appellant 
demonstrated a positive intermediate tuberculin skin test and 
one subsequent positive culture of Mycobacterium 
tuberculosis.  He was treated for active disease of minimal 
extent, and placed on anti-tuberculosis drug therapy which 
was to be continued after his release from active duty.

Service connection was initially granted in January, 1979 for 
active pulmonary tuberculosis (PTB), minimal, effective from 
October 21, 1978. This disability was initially rated at 100 
percent, and remained in effect until February 1, 1982, at 
which time a 0 percent rating for this disability, now 
characterized as pulmonary tuberculosis, inactive, became 
effective. 

The veteran currently contends that the 0 percent rating that 
has been in effect for his service-connected PTB since 
February 1982 does not reflect the actual severity of this 
disorder, and that an increased rating should be assigned. 
After a review of the record, however, the Board finds that 
his contentions are not supported by the evidence, and that 
his claim fails.

VA examination and x-rays in December 1979, revealed no 
active pulmonary disease.  The diagnosis was PTB, minimal (by 
history only)

In subsequent VA examinations in July 1980, September 1981, 
and July 1982, the examiner found no evidence of any active 
PTB, or residuals.  The medication for PTB apparently 
controlled and eradicated the infection.  X-rays revealed no 
active pulmonary disease.  The examiner recommended 
discontinuance of the medication.  The diagnosis was 
tuberculosis, pulmonary, reinfective type, minimal, inactive.

On a VA examination in July 1996, it was noted that drug 
treatment for PTB was stopped in 1984.  Sputum cultures had 
been negative for several years, and chest films had 
stabilized.  He apparently was taking Proventil inhaler; 
Vanceril inhaler; and Benadryl, 3x daily; as well as 
Ibuprofen 2x daily; and, one aspirin.  He never smoked, and 
only occasionally drank.  He complained of shortness of 
breath for several years.  He can walk 5 to 6 blocks slowly, 
but had difficulty walking rapidly, climbing stairs, and 
running.  He denied paroxysmal nocturnal dyspnea, and had no 
significant cough, or hemoptysis.  He did not run fevers, but 
has a rare occasional night sweat.  His feet did not swell.  
He complained of frequent wheezing, and congestion in his 
nose, left side with chronic postnasal drip.  Occasionally he 
had discomfort, and pain in both maxillary areas of his face, 
as well as frequent headaches.  

The examiner noted that there were no neck vein bruits heard; 
trachea was midline; thyroid not enlarged; lungs were clear 
to auscultation, and percussion; heart sinus rhythm was 
normal; PMI was in the 5th intercostal space within 
midclavicular line; heart was not enlarged; no murmurs, or 
thrills; no clubbing; cyanosis; or pedal edema.  X-rays 
revealed hyperinflation, but no evidence of active disease, 
and no changes since an earlier March 1994 x-ray.  The 
diagnoses were; PTB, status probably inactive; chronic 
sinusitis; and, chronic obstructive pulmonary disease (COPD).  

The RO determined that the examiner did not address all of 
the Board's questions in its March 1996 remand.  As a result, 
the examination was returned for additional comment.  

In an addendum to the examination, the examiner opined that: 

1. The veteran did not incur any additional 
pulmonary/respiratory disability due to VA medical treatment 
or due to treatment of his PTB.  

2.  The veteran had COPD - cause undetermined,  This was 
moderately obstructive and restrictive (pulmonary studies).  
The veteran also had chronic sinusitis due to allergic 
etiology.

3.  The veteran had inactive PTB.

4. The veteran had not suffered any additional pulmonary 
disability as a result of VA medical treatment.

5.  The administration of medication by VA did not result in 
or aggravate any additional pulmonary or respiratory 
disabilities.

6.  Additional disability (COPD) was the continuance or 
natural progression of disease.

The Board again remanded the case in September 1997, in 
particular to clarify item 6 in the examiner's addendum, as 
to whether this COPD could have been caused by the veteran's 
PTB.

An addendum from the examiner in the July 1996 VA examination 
was received in March 1998.  The examiner opined that the 
veteran's COPD began in 1989, when the veteran started 
complaining of dyspnea (see medical record 9/29/89).  
Further, the previously diagnosed PTB, did not cause, or 
aggravate his COPD.  COPD was known to be a progressive 
disease with continued loss of pulmonary function over a 
period of time.

The file contains extensive medical records revealing 
treatment for several mental and physical disorders.  None of 
the records reveals that the appellant has had any recent 
treatment for his PTB, nor is it indicated that the PTB has 
been active.

The severity of a service-connected disability, such as PTB, 
is ascertained, for VA rating purposes, by the application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  As a preliminary matter, it must be noted 
that the diagnostic criteria pertinent to pulmonary 
tuberculosis were amended effective October 7, 1996; that is, 
during the pendency of the veteran's appeal.  61 Fed. Reg. 
46728 (Sept, 5, 1996).  The United States Court of Appeals 
for Veterans Claims (Court), formerly the United States Court 
of Veterans Appeals, has held that when a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial process has been concluded, 
the version more favorable to the claimant will be applied. 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

However, the Board does not find that the criteria in effect 
either prior to October 7, 1996, or as of that date are more 
favorable to the veteran.  The Board, accordingly, will 
review his claim for increased compensation under both rating 
criteria.

Prior to October 7, 1996, DC 6731, Tuberculosis, pulmonary, 
chronic, inactive,
provided that a 100 percent rating for chronic PTB was 
warranted for 1 year after the date of inactivity of 
tuberculosis (for which entitlement was initially established 
after August 19, 1968).

Thereafter, residuals attributed to tuberculosis were rated 
as follows; 

Healed lesions, with minimal or no symptoms warranted a 
noncompensable rating; definitely symptomatic, with pulmonary 
fibrosis and moderate dyspnea on extended exertion warranted 
a 10 percent rating; moderate, with considerable pulmonary 
fibrosis, and moderate dyspnea on slight exertion as 
confirmed by pulmonary function testing warranted a 30 
percent rating; and, severe, with extensive fibrosis, severe 
dyspnea on slight exertion with corresponding ventilatory 
deficit confirmed by pulmonary function tests with marked 
impairment of health warranted a 60 percent rating.  38 
C.F.R. § 4.97, DC 6731, effective prior to October 7, 1996.

As of October 7, 1996, ratings have been premised on specific 
clinical findings, with residuals rated, as appropriate, as 
either interstitial lung disease, restrictive lung disease, 
or, when obstructive lung disease is the major residual, as 
chronic bronchitis. 38 C.F.R. § 4.97, DC 6731, effective as 
of October 7, 1996. 

In the instant case, the report of the most recent clinical 
examination of the veteran's pulmonary status, conducted by 
VA in July 1996, and the March 1998 addendum to the 
examination, while indicating the presence of moderate 
obstructive impairment as indicated by pulmonary function 
testing, found that the veteran's disability was 
predominantly the consequence of COPD, and not pulmonary 
tuberculosis. In the addendum, the examiner opined that the 
veteran's COPD began in 1989 when he started complaining of 
dyspnea.  Further the previously diagnosed PTB did not cause 
the COPD or aggravate it. 

As no specific clinical findings, with residuals of PTB have 
been made, a rating under DC 6600, which pertains to chronic 
bronchitis, is not for application.  

Based on this evidence, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his service-connected PTB under 
either rating criteria.  The clinical evidence does not 
demonstrate that inactive PTB, in and of itself, is of such 
severity as to satisfy either of those criteria; rather, it 
must be reiterated that the most recent pulmonary examination 
found his PTB, to probably be inactive.  There were no signs 
of active disease or any changes from his previous x-ray in 
March of 1994.  The majority of his problem, appeared to be 
due to PTB, and was not attributed to tuberculosis.  It must 
be noted that service connection has not been established for 
COPD and that, while the residuals of PTB may include 
obstructive lung disease, and are rated accordingly, in the 
instant case the veteran's COPD has been attributed to a 
separate, and nonservice-connected, etiology.  The veteran's 
claim for increased compensation, accordingly, fails.

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(1999), whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
However, the Board finds no basis upon which to assign a 
compensable evaluation.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service- connected PTB 
disability presents such an unusual or exceptional disability 
picture with marked interference with employment or frequent 
periods of hospitalization, as to render the regular 
schedular standards impractical.  38 C.F.R. 3.321(b)(1).  
Under these circumstances, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
        
In conclusion, the Board has considered the objective 
findings as well as the subjective statements of the veteran, 
and finds the PTB is properly rated as noncompensable.


II.  Service connection for pulmonary/respiratory disorder, 
secondary to PTB, or resulting from VA treatment for PTB

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303.  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999).   If a 
claim is well grounded, the Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

Moreover, service connection is warranted for a disability 
which is aggravated by, proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  Any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service- connected condition, should 
also be compensated.  Id.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. Id.

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  Where the determinative issue is factual rather than 
medical in nature, competent lay testimony may constitute 
sufficient evidence to well ground the claim. Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

For a service-connected claim to be well grounded, there must 
be a medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In addition, for claims of entitlement to compensation under 
38 U.S.C.A. § 1151,  there must be in certain circumstances, 
lay evidence of incurrence or aggravation of an injury or 
disability as a result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation; and medical evidence of a nexus between the 
asserted injury or disease and the current disability. See 
generally Jones v. West, 12 Vet. App. 460 (1999); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected. 38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358 (1999).

In claims under 38 U.S.C.A. § 1151, such as the instant 
claim, which were filed prior to October 1, 1997, a claimant 
was not required to show fault or negligence in medical 
treatment. See generally Brown v. Gardner, 513 U.S. 115 
(1994); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  (Subsequent, to October 1, 1997, a showing of 
negligence or fault is necessary for recovery under, 38 
U.S.C.A. § 1151.) 

In determining that additional disability exists, under 38 
U.S.C.A. § 1151, the veteran's physical condition immediately 
prior to the VA treatment upon which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the treatment. 38 C.F.R. § 
3.358(b)(1) (1999). Compensation will not be payable for the 
continuance or natural progress of diseases or injuries for 
which the hospitalization or treatment was authorized. 38 
C.F.R. § 3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
treatment or an aggravation of an existing disease or injury 
suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from treatment or an aggravation of an existing 
disease or injury suffered as the result of training, 
hospitalization, an examination, or medical or surgical 
treatment. 38 C.F.R. § 3.358(c)(1) and (2) (1999). Second, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran. "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or treatment 
administered. 38 C.F.R. § 3.358(c)(3) (1999).

The veteran claims that he developed an additional 
pulmonary/respiratory disorder as a result of his service-
connected PTB, or as a result of VA medical treatment for 
PTB.  He was diagnosed with pulmonary tuberculosis, active, 
in service.  This was determined by a skin patch test and 
sputum smear.  He was otherwise asymptomatic, ran two miles 
daily, and had no side affects from PTB medication.  He was a 
non-smoker; denied any past lung infections; chronic 
bronchitis; asthma; cough; or, hemoptysis.  

He continued to receive medication through the VA for PTB 
until 1982 when his PTB drug treatment ceased.  Since then, 
he has been followed through the VA for PTB, inactive, as 
well as other physical and mental disorders.  Numerous VA 
examinations, and x-rays revealed no active pulmonary 
disease.  COPD was first diagnosed in September 1989, and 
subsequently found to be not secondary to his PTB. The 
objective records contain no indication of any additional 
pulmonary/respiratory disability secondary to his PTB, or as 
a result of VA treatment for PTB.  No further evidence 
concerning the veteran's allegations have been submitted. 

In a VA examination in July 1996, and addendum dated in March 
1998, the examiner diagnosed the veteran with COPD, cause 
undetermined.  He opined that the veteran's COPD began in 
1989 when he started complaining of dyspnea (see medical 
record 9/29/89).  He further opined that the previously 
diagnosed PTB did no cause his COPD or aggravate it.  

The medical evidence of record also includes extensive VA 
medical records.  None of the records contain any medical 
opinion that the veteran's current  pulmonary/respiratory 
disorder was caused by PTB, or was a result of VA treatment 
for PTB.  

In order to establish a well grounded claim pursuant to the 
provisions of 38 U.S.C.A. § 1151, the following must be 
established: (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances lay 
evidence, of incurrence or aggravation of an injury as the 
result of hospitalization, medical or surgical treatment; and 
(3) medical evidence of a nexus between that asserted injury 
or disease and the current disability. See Jones v. West, 12 
Vet. App. 460 (1999).

Initially, a review of the evidence of record does not 
contain medical evidence of any active PTB, or any additional 
pulmonary/respiratory disorder, secondary to the PTB, or 
resulting from VA treatment for PTB.

The veteran has submitted no medical evidence which shows the 
existence of such disability. Moreover, there is no evidence 
which shows that any current COPD was incurred as a result of 
the VA treatment. On the contrary, this condition (COPD) was 
noted to have begun in 1989, when he first complained of 
dyspnea.  Therefore, the objective evidence suggests that 
COPD was not secondary to PTB, or caused by any VA medical 
treatment.  

In conclusion, the Board has considered the veteran's 
statements that he has suffered additional 
pulmonary/respiratory disabilities, secondary to the PTB, or 
resulting from VA treatment for PTB.  Although the veteran's 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The veteran's assertions are not 
deemed to be credible in light of the other objective 
evidence of record showing no relationship between his claims 
on appeal and his service connected PTB.  The veteran lacks 
the medical expertise to offer an opinion as to the diagnosis 
of any current disorder, as well as to the medical causation 
of the claimed disabilities.  Id.  In the absence of 
competent, credible evidence of a causal relationship, 
service connection is not warranted as the claims are not 
well grounded and must be denied.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement of the case.  
That discussion informs him of the types of evidence lacking, 
which he should submit for a well grounded claim.  The Board 
has examined all the evidence of record with a view toward 
determining whether the veteran notified VA of the possible 
existence of information which would render his claim 
plausible.  However, the Board finds no such information 
present.  See Beausoleil v. Brown, 8 Vet. App. 459, 464-65 
(1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995).


ORDER

An increased (compensable) rating for pulmonary tuberculosis 
(PTB), inactive is denied.

Service connection for additional pulmonary/respiratory 
disorder, secondary to the PTB, is denied as not well 
grounded.

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional pulmonary/respiratory disability resulting 
from Department of Veterans Affairs medical treatment for PTB 
is denied as not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

